Citation Nr: 1622762	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  12-24 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Entitlement to service connection for a right knee disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1991 to October 1994 and from February 1995 to February 1999, with subsequent service in the Minnesota Army National Guard.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

Initially, the Board notes that the Veteran also initiated an appeal as to the denial of service connection for tinnitus; however, he did not perfect an appeal as to that issue.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA claims file contains documents that are either duplicative of the evidence in the VBMS claims file or not relevant to the issue on appeal, with the exception of VA treatment records already considered by the Agency of Original Jurisdiction (AOJ).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claim.

The Veteran contends that he has current right knee problems that are related to an in-service injury during his first period of active duty where he slipped on a ladder.  See, e.g., September 2011VA Form 21-526 Veteran's Application for Compensation and/or Pension; July 2012 VA Form 9 (clarifying that right knee injury occurred at the time of the head injury).  His service treatment records show that he was injured while going up a ship ladder in July 1993, as well as subsequent reports of ongoing, intermittent symptoms in his knee since that time.  See service treatment records from July 1993 (injury); October 1998/January 1999 report of medical history (Veteran reported history of "trick" or locked knee with knee trouble while on the USS Saratoga that was growing; examiner noted a history of right knee trauma from being struck on metal with subsequent episodes of locking, now occasional soreness); April 2001 Chronological Record of Medical Care (Veteran requested a medical waiver for his knees and ankles for running); May 2002, April 2003, and May 2003 annual medical certificates.

The Veteran underwent a VA examination in January 2012.  The examiner determined that although there were right knee symptoms, there was no current clinical objective evidence of a diagnosable disease or other pathology.  The examiner indicated that she did not provide an etiology opinion because there was no diagnosis.  In his July 2012 substantive appeal, the Veteran indicated that his right knee was becoming steadily worse.  He also described his limitations for certain physical activities because of the pain in his knee and indicated that he did not have an opportunity to fully explain his current problems to the examiner.

Given the Veteran's documented in-service injury and his ongoing complaints, the Board finds that an additional VA examination and medial opinion are warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right knee.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current right knee disorder that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and lay statements.

The Veteran contends that he has current right knee problems that are related to an in-service injury during his first period of active duty where he slipped on a ladder.  See, e.g., September 2011 VA Form 21-526; July 2012 VA Form 9 (clarifying that right knee injury occurred at the time of the head injury).  His service treatment records show that he was injured while going up a ship ladder in July 1993, as well as subsequent reports of ongoing, intermittent symptoms in his knee since that time.  See service treatment records from July 1993 (injury); October 1998/January 1999 report of medical history (Veteran reported history of "trick" or locked knee with knee trouble while on the USS Saratoga that was growing; examiner noted a history of right knee trauma from being struck on metal with subsequent episodes of locking, now occasional soreness); April 2001 Chronological Record of Medical Care (Veteran requested a medical waiver for his knees and ankles for running); May 2002, April 2003, and May 2003 annual medical certificates.


It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current right knee disorders.

For each diagnosis identified, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any symptomatology and injury therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




